Citation Nr: 0830757	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-10 809	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That action, inter alia, denied 
service connection for PTSD.  Jurisdiction of the veteran's 
claim file is with the VARO in Atlanta, Georgia.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3.  The evidence is in favor of a conclusion that the veteran 
currently has PTSD as a result of a combat-related stressor 
experienced during service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In view of the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification 
and development action needed to render a fair decision on 
the claim has been accomplished.  
II.  Analysis

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in according with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that in view of 
the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, 10 Vet. App. at 142.  Furthermore, the 
Court in Cohen noted that "[M]ental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis . . . ."  Id.

VA's General Counsel has interpreted the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  See also Moran v. 
Peake, 525 F.3d 1157 (Fed. Cir. 2008) (A showing of no more 
than service in a general 'combat area' or 'combat zone' is 
not sufficient to trigger the evidentiary benefit of 
§ 1154(b)).

The veteran's DD-Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) notes his military 
occupational specialty (MOS) as an infantryman.  The 
veteran's personnel records reflect that he served in Vietnam 
and was assigned to Company D, 1st Battalion, 27th Infantry, 
25th Infantry Division (25th Infantry Division) from October 
10, 1969, to April 25, 1970 as a rifleman and grenadier, and 
in Company E from April 26, 1970 to September 12, 1970 as a 
rifleman.  The veteran's primary stressor events involve 
witnessing the deaths and woundings of both soldiers and 
enemy combatants.  The veteran has identified witnessing the 
wounding of fellow soldier, Frank Croyle. 

In particular, the veteran has claimed that, while serving 
on-line with Company D (Delta Company), he called for a 
sniper to fire on a person that the veteran observed setting 
mines on the "berm" of the road.  After the sniper fired on 
and fatally wounded the person that the veteran observed, the 
group approached the fatality, which turned out to be a young 
boy.  The veteran claims that the sniper "lost his mind" 
and had to be sent to the rear.

Also, the veteran claims that his company, while setting an 
ambush at a small Navy outpost near Tra Cu, detonated 
claymore mines and killed two VC armed with AK-47's.  The 
veteran claims that one of the VC wasn't immediately killed 
and lay groaning for an hour in a nearby ditch before he 
died.  While at the same Navy outpost near Tra Cu, the 
veteran claims that he was conducting surveillance from his 
post by a river when the VC threw five grenades on his 
position.  While three of the grenades exploded and the 
resulting shrapnel failed to hit him, the remaining two 
grenades, which were within five feet of his position, failed 
to explode.

After serving with Delta Company for approximately six 
months, the veteran has reported that he served on a 5-man 
team called Combat Reconnaissance Intelligence Patrol (CRIP) 
in Company E (Echo Company) which consisted of American, 
South Vietnamese, and Korean soldiers.  The veteran asserts 
that his CRIP team surrounded the quarters of a South 
Vietnamese double-agent who worked for the North Vietnamese 
government.  The veteran maintains that while he stayed 
outside, three of the members went into the quarters, shot 
the double-agent, and took the double-agent's identification.  
In another experience, the veteran and his CRIP team, 
composed of the veteran and several Republic of Korea (ROK) 
marines, were alerted that there were VC sympathizers with 
hidden medical and arms supplies in a small village.  The 
veteran claims that he witnessed the ROK marines beat and 
kick an older woman and torture a young boy by dunking his 
head in a tub of water because they refused to answer the 
ROK's questions.

Additionally, the veteran claims that he and his CRIP team 
were escorting a convoy of trucks when a landmine exploded 
underneath one of the convoy vehicles.  The veteran contends 
that several soldiers were killed and that he tended to a 
wounded soldier, Frank Croyle.  

Further, the veteran and his CRIP team were instructed to 
observe enemy activity near a bridge and prepare an ambush.  
After the veteran and his team finished setting the ambush 
with flares, tripwires, and claymore mines, the veteran fell 
over a trip wire and saw a flare go off.  The veteran's next 
recollection is a helicopter landing to recover him.  The 
veteran contends that, while unconscious, he had chewed his 
tongue and that the helicopter took him to a hospital where 
he claims he was treated and diagnosed with combat fatigue 
syndrome or food poisoning.  The veteran's service treatment 
records show no treatment or hospitalization for combat 
fatigue syndrome or food poisoning. 

With respect to the post-service medical evidence, in a 
report of September 2003 VA (QTC Medical Services) 
examination, an examiner diagnosed the veteran with PTSD as a 
result of excessive exposure to combat in Vietnam to include 
the deaths and maimings of friends.  The examiner noted as 
follows,

The traumatic incident related to his [the 
veteran's] claim occurred in Vietnam and on the 
Cambodian border.  It [the veteran's 
symptomology] consists of the reliving of 
traumatic experiences, the deaths of friends and 
the maming [sic] of other friends.

The examiner also noted that the veteran maintained that the 
symptoms of his condition had existed since 1972, and that it 
had been progressive in nature, possibly because of his 
increasing awareness of his own mortality and of the 
responsibility for things that happened in war.  

In this case, the record does not indicate that the veteran 
was awarded the Purple Heart, the Combat Infantryman Badge, 
or a similar combat citation.  While receipt of a Purple 
Heart or a Combat Infantryman Badge would confirm engagement 
in combat, the absence of such awards does not preclude the 
veteran as having been in combat.  See Daye v. Nicholson, 20 
Vet. 512 (2006).  The veteran's DD-Form 214 reports that the 
veteran received the Air Medal, which can signify heroism or 
meritorious actions in combat situations.  A determination as 
to the combat exposure of an Air Medal recipient can be 
distinguished by examining the veteran's unit of assignment 
and military duties.

The Board's own research of the 25th Infantry Division 
reflects that by late 1969, the 25th Infantry Division turned 
to pacification in Vietnam, running scores of medical aid 
missions and hundreds of joint operations with South 
Vietnamese forces and gathering in large numbers of defectors 
from local guerrilla units.  Subsequently, on May 1, 1970, 
the 25th Infantry Division reportedly entered Cambodia's Svay 
Rieng Province.  While it reportedly did not locate large 
enemy forces while in Cambodia, the unit was noted to 
encounter small delaying forces which offered resistance.  
America Military History, Volume II, The United States Army 
in a Global Era, 1917-2003, at pp. 347, 351 (Richard W. 
Stewart ed., 2005).  The Board also notes in its research 
that during the Vietnam War, the 25th Infantry Division is 
reported to have suffered 4,547 soldiers killed in action and 
31,161 soldiers wounded in action.  See Michael P. Kelley, 
Where We Were, In Vietnam, B-15 (2002).

Here, while the source histories noted above are not official 
corroboration of the veteran's claimed stressors, this 
evidence is supportive of his contentions.  As such, while it 
has not been conclusively shown that the veteran was 
subjected to enemy fire, or participated in firefights with 
the enemy, the source histories support a finding that the 
veteran encountered a military foe while serving in Vietnam.  
38 U.S.C.A. § 1154(b).

As noted above, in a case such as this, the Board must depend 
upon the medical professionals to confirm whether the veteran 
meets the criteria for a diagnosis of PTSD under DSM-IV, and 
to determine whether the reported in-service stressors are 
sufficient to support the diagnosis.  Cohen, 10 Vet. App. at 
140, 142.

A VA medical professional has diagnosed the veteran with 
PTSD, as a result of accepting his claimed stressors with 
respect to combat exposure (i.e., exposure to severe 
traumatic events) and the reported deaths and woundings of 
comrades.  While it is not apparent to what degree the 
examiner's opinion has been influenced by any unverified 
stressors reported by the veteran, there is a plausible basis 
in the record that the veteran, as an infantryman and 
grenadier, did experience combat with the enemy while 
assigned to the 25th Infantry Division.  Furthermore, his 
reported stressors are consistent with the circumstance and 
conditions of his service.  

Therefore, the record shows that the veteran likely 
participated in combat with the enemy, that he has a combat-
related stressor, and that he has a competent diagnosis of 
PTSD related to an in-service combat stressor.  His stressor 
and his participation in combat have not been confirmed in 
every detail.  However, such confirmation is not necessary.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost 
v. Principi, 16 Vet. App. 124, 128-129 (2002).  Credible 
supporting evidence of a claimed stressor is all that is 
necessary, and where, as here, there is evidence of 
participation in combat, such supporting evidence is not even 
necessary.  For these reasons the Board concludes that the 
evidence is in favor of a conclusion that the veteran 
currently has PTSD as the result of an in-service stressor.


ORDER

Service connection for PTSD is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


